IMPORTANT NOTICE REGARDING INDEPENDENT AGENT AND BROKER COMPENSATIONS For information about how Travelers compensates independent agents and brokers, please visit www.travelers.com, or you may request a written copy from Marketing at One Tower Square, 2GSA, Hartford, CT 06183. IMPORTANT NOTICE NOTIFICATION OF PENDING CHANGES FOREIGN TERRORISM / TRIA Pursuant to the requirements of the Terrorism Risk Insurance Act of 2002 (TRIA), if this policy includes coverage for certified acts of terrorism ("insured loss"), it also includes disclosure of the rate or premium charged for exposure to "insured loss" as defined under TRIA. TRIA is set to expire as of 12/31/07.
